Citation Nr: 0816219	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-14 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1983 to 
August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran is seeking service connection for residuals of a 
right ankle injury.  Specifically, he claims that he injured 
his right ankle in September 2001, and that this condition 
continues to cause right ankle pain and instability.

A review of the veteran's service medical records revealed 
treatment for a right ankle injury in September 2001.  A 
treatment report, dated in September 2001, noted findings of 
an avulsion fracture of the right ankle.  X-ray examination 
of the right ankle, performed in September 2001, revealed an 
impression of no acute abnormality.  Subsequent inservice 
treatment reports revealed ongoing treatment for right ankle 
pain and instability, as well as physical profiles limiting 
the veteran's activities during service.

A treatment report, dated in April 2002, noted the veteran's 
complaints of right ankle pain for the past eight months.  
Physical examination of the right ankle revealed loose, but 
intact ligaments.  The report also noted that X-ray 
examination of the right ankle revealed an old avulsion off 
of the medial talus.  The report concluded with a provisional 
diagnosis of right ankle pain/old avulsion.  X-ray 
examination of the right ankle, performed in April 2002, 
revealed an impression of ankle joint effusion, otherwise 
unremarkable.  A treatment report, dated in May 2003, noted 
the veteran's complaints of right ankle pain.  The report 
indicated that he was on a physical profile.  From November 
2003 to December 2003, the veteran is shown to have 
participated in a program of physical therapy for his right 
ankle.  A treatment report, dated in May 2004, noted the 
veteran's complaints of ongoing right ankle pain.  The report 
also indicated that he continues to have occasional 
instability in the right ankle, and that running aggravates 
this condition.

The veteran filed his claim seeking service connection for 
residuals of a right ankle injury just prior to his discharge 
from the service.  In February 2005, a VA general physical 
examination was conducted.  The examination report noted the 
veteran's history of an inservice injury to his right ankle 
in 2001.  The report noted that it was a class III right 
ankle sprain.  It also noted that the condition had improved 
since its onset.  Physical examination of the right ankle 
revealed pain and limited motion.  The report noted that 
there were flareups of this condition, that these occurred 
every two to three weeks, and lasted one to two days.  It 
further described the severity of these flareups as mild.  X-
ray examination of the right ankle revealed a normal 
impression.  The examination concluded with a diagnosis 
stating that there was no current objective evidence of 
residuals of a right ankle injury.

In May 2006, the veteran's representative submitted a 
statement indicating that his right ankle condition had 
continued to worsen, and that he continues to seek treatment 
for this condition.  

Based upon its review of the veteran's claims folder, the 
Board finds that there is a further duty to assist the 
veteran with his claim herein.  Pursuant to the VA's duty to 
assist the appellant in developing evidence in support of his 
claim, the RO should, with the assistance of the veteran, 
attempt to obtain any additional records of treatment for his 
residuals of a right ankle injury since his discharge from 
the service.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  Thereafter, a VA examination is warranted to 
clarify whether the veteran currently has any residuals of 
his inservice right ankle injury.

The Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Without a disability, there can 
be no entitlement to compensation.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  As the veteran's service medical 
records document his inservice injury to the right ankle, the 
veteran's post service treatment records are essential to 
this case.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
the source of any medical records that 
pertain to his right ankle injury since 
his discharge from the service in August 
2004.  Subsequently, the RO must make 
arrangements to obtain all records of 
treatment or examination from all sources 
listed by the veteran.  All information 
obtained must be made part of the file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  The veteran and his representative 
must be informed as to the result of 
these efforts.  The veteran must then be 
given an opportunity to respond.

2.  Thereafter, the RO must make 
arrangements to provide the veteran with 
a new examination to determine whether he 
currently has any residuals of right 
ankle injury.  The claims file must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  
Thereafter, based upon review of the 
service and post service medical records, 
the examiner must provide an opinion as 
to whether the veteran has any current 
residuals of his right ankle injury in 
September 2001, which occurred during 
service.  If such a determination cannot 
be made without resort to speculation, 
the examiner must specifically state 
this.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).   In 
the event that the veteran does not 
report for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to his last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO must then readjudicate the 
claim on appeal and, thereafter, if the 
claim on appeal remains denied, the 
veteran and his representative, if any, 
must be provided a supplemental statement 
of the case.  After the veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



